VICTORIA L. FRANCIS
Assistant U.S. Attorney
2601 2nd Ave. North, Suite 3200
Billings, MT 59101
Phone: (406) 247-6101
FAX: (406) 657-6058
Email: victoria.francis@usdoj.gov

CHAD C. SPRAKER
Assistant U.S. Attorney
901 Front Street, Suite 1100
Helena, MT 59626
Phone: (406) 457-5120
FAX: (406) 457-5130
Email: chad.spraker@usdoj.gov

ATTORNEYS FOR DEFENDANTS

                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF MONTANA
                                        GREAT FALLS DIVISION

   ANA SUDA and MARTHA                                                           CV 19-10-GF-BMM
   HERNANDEZ,
                 Plaintiffs,
         vs.                                                                     BRIEF IN SUPPORT OF
                                                                                 DEFENDANTS’ MOTION TO
   UNITED STATES CUSTOMS AND                                                     DISMISS
   BORDER PROTECTION; CBP
   COMMISSIONER KEVIN K.
   MCALEENAN, in his official
   capacity; and CBP AGENT PAUL
   O’NEILL, in his official and
   individual capacity,

                                            Defendants.


                                                                             1
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
             Plaintiffs Ana Suda and Martha Hernandez allege they were unlawfully

detained on May 16, 2018, by United States Customs and Border Protection (CBP)

agents based upon Suda and Hernandez’s race and ethnicity. They do not allege

they have been subject to an unlawful detention on any other occasion. Their

complaint alleges violations of the Fourth and Fifth Amendments and requests

damages, injunctive relief, and declaratory relief against CBP, CBP Commissioner

Kevin K. McAleenan in his official capacity, and “CBP Agent Paul O’Neal” in his

individual and official capacities.1

             Suda and Hernandez’s claims for damages against CBP and its employees in

their official capacities must be dismissed for lack of subject matter jurisdiction, as

the United States has not waived its sovereign immunity to damages claims arising

under the U.S. Constitution. Suda and Hernandez also fail to plausibly allege they

are entitled to prospective injunctive relief against CBP because a single past

detention does not show a “real or immediate threat that the plaintiffs will be

wronged again—a likelihood of substantial and immediate irreparable injury.”

See Hodgers-Durgin v. de la Vina, 199 F.3d 1037, 1042 (9th Cir. 1999) (en banc)



1
  Agent Paul O’Neill’s name is misspelled through the complaint. Agent O’Neill,
in his individual capacity, is not represented by the U.S. Attorney’s Office for the
District of Montana at this time and is not a party to the present motion.

                                                                             2
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
(internal quotation marks and brackets omitted). Moreover, because any future

injury to Suda and Hernadez by CBP is speculative, their request for declaratory

relief is unripe. Because the Court lacks subject matter jurisdiction and equitable

power to provide the Plaintiffs’ requested relief, the complaint should be dismissed

as to CBP and its employees in their official capacities.

                                                    FACTUAL ALLEGATIONS2

             Plaintiffs Ana Suda and Martha Hernandez are residents of Havre, Montana.

(Complaint, Doc. 1 ¶ 22.) Suda has lived in Havre since 2014, while Hernandez

has lived there since 2010. Id. Both are United States citizens and identify as

“Latinx-Americans,” which they use as a gender-neutral term for Latino or Latina.

Id. ¶ 7 n.1; ¶ 23. Both Suda and Hernandez grew up speaking Spanish and

continue to do so. Id. ¶¶ 26-28.

             The evening of May 16, 2018, Suda and Hernandez visited a local gym in

Havre. Id. ¶ 34. On their way home, they stopped at a convenience store to buy

groceries. Id. ¶ 35. They spoke to each other in Spanish while in the store. Id. ¶

36. While Suda and Hernandez were shopping, Border Patrol Agent Paul O’Neill

entered the store and overhead them speaking Spanish. Id. ¶ 37.


2
 For purposes of the present motion to dismiss only, Defendants assume without
admitting that the well-pleaded allegations in Plaintiffs’ complaint are true. See
Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 961 n.1 (9th Cir. 2018).
                                          3
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
             Suda and Hernandez selected their items and got in line to pay. Id. ¶ 38.

Agent O’Neill got in line behind them. Id. ¶ 39. Hernandez greeted O’Neill in

English to which O’Neill replied by commenting on Hernandez’s accent and

asking Suda and Hernandez where they were born. Id. ¶ 43. Suda and

Hernandez responded that they were born in El Paso, Texas and El Centro,

California, respectively. Id. ¶ 45.

             According to the complaint, O’Neill allegedly detained Suda and Hernandez

and demanded they provide identification. Id. ¶¶ 46-47. Suda and Hernandez

provided O’Neill with their driver’s licenses, and the three exited the convenience

store and stood next to O’Neill’s government vehicle. Id. ¶ 48. Suda and

Hernandez began filming the encounter and asked O’Neill why he asked them for

their identification. Id. ¶ 49. O’Neill responded that he did so because Suda and

Hernandez were speaking Spanish, which O’Neill stated was uncommon in that

area. Id. ¶¶ 50-51. At some point, O’Neill’s supervisor also arrived and

allegedly refused to release Suda and Hernandez. Id. ¶ 60. According to the

complaint, after approximately forty minutes, O’Neill returned Suda and

Hernandez’s driver’s licenses and informed them they were free to leave. Id. ¶ 64.

             Suda and Hernadez’s complaint names as Defendants CBP, CBP

Commissioner Kevin K. McAleenan in his official capacity, and CBP Agent Paul

                                                                             4
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
O’Neill in his individual and official capacities.3 Id. at 1; id. ¶¶ 18-20. The

complaint sets forth three counts against each of the Defendants: a violation of the

Fourth Amendment of the U.S. Constitution (Count I); a violation of the Equal

Protection Clause of the Fifth Amendment of the U.S. Constitution (Count II); and

a demand for declaratory relief (Count III). Id. ¶¶ 81-96.

             Suda and Hernandez’s prayer for relief requests the Court “[p]reliminarily

and permanently enjoin Defendants from stopping and/or detaining individuals on

the basis of race, accent, and/or speaking Spanish, except where the seizure is

based on a specific and reliable suspect description matching such characteristics.”

Id. at 16. They also request the Court to “[d]eclare that race, accent, and language

cannot create suspicion sufficient to justify seizure and/or detention, except where

the seizure is based on a specific and reliable suspect description matching such

characteristics.” Id. at 17. Suda and Hernandez further request unspecified

compensatory and punitive damages. Id.


3
  An action against an officer acting in his or her official capacity as a federal agent
operates as a claim against the United States. See Solida v. McKelvey, 820 F.3d
1090, 1095 (9th Cir. 2016); see also Ogden v. Draper, 13-179-M-DLC, 2014 WL
12788193, at *5 (D. Mont. Mar. 21, 2014) (“[E]mployees sued for damages in
their official capacity assume the identity of the government that employs them.”)
(internal quotation marks and ellipsis omitted).



                                                                             5
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
                                                             LEGAL STANDARD

             To survive a motion to dismiss for lack of subject matter jurisdiction under

Federal Rule of Civil Procedure 12(b)(1), a plaintiff has the burden of establishing

federal subject matter jurisdiction. Tosco Corp. v. Cmtys. for a Better Envtl., 236

F.3d 495, 499 (9th Cir. 2001), abrogated on other grounds by Hertz Corp. v.

Friend, 130 S. Ct. 1181 (2010). Courts presume lack of subject matter

jurisdiction unless a plaintiff proves otherwise. Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 377-378 (1994); In re Wilshire Courtyard, 729 F.3d

1279, 1284 (9th Cir. 2013). In deciding a facial attack on subject matter

jurisdiction, the court assumes the factual allegations in the plaintiff’s complaint

are true and draws all reasonable inferences in the plaintiff’s favor. Doe v. Holy

See, 557 F.3d 1066, 1073 (9th Cir. 2009). The court does not, however, accept the

truth of legal conclusions cast in the form of factual allegations. Id.

             To survive a motion under Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, ‘to state a claim to relief that is plausible

on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                                                             6
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
Dismissal under Rule 12(b)(6) is proper when the complaint either lacks a

cognizable legal theory or fails to allege sufficient facts to support a cognizable

legal theory. Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013).

                                                                      ARGUMENT

      I.           The Court lacks subject matter jurisdiction over Plaintiffs’ claims
                   for damages against United States Customs and Border Protection
                   and its employees named in their official capacity.

             This Court lacks subject matter jurisdiction as to Plaintiffs’ claims for

damages against the United States because the United States has not waived its

sovereign immunity to claims for damages arising under the U.S. Constitution. It

is axiomatic that the United States cannot be sued without its consent. United

States v. Mitchell, 463 U.S. 206, 212 (1983). Absent a waiver, sovereign

immunity shields the United States and its agencies from suit. FDIC v. Meyer,

510 U.S. 471, 475 (1994).

             The United States, its agencies, and its employees in their official capacities

are immune from suit on constitutional claims for damages. Pereira v. U.S.

Postal Serv., 964 F.2d 873, 876 (9th Cir. 1992) (“[F]ederal district courts have no

jurisdiction over the United States where claims allege constitutional torts.”).

Indeed, the Supreme Court has expressly declined to create Bivens-like causes of

action against federal agencies. See Meyer, 510 U.S. at 486 (“[A] damages

remedy against federal agencies would be inappropriate even if such a remedy

were consistent with Bivens.”). Punitive damages are also prohibited absent a
                                                                             7
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
waiver of sovereign immunity. Matter of Sparkman, 703 F.2d 1097, 1101 (9th

Cir. 1983). (“A federal instrumentality . . . retains its immunity from punitive

damages unless Congress explicitly authorizes liability for such damages.”).

             Plaintiffs’ prayer for relief requests this Court to award them compensatory

and punitive damages for their claims under the Fourth and Fifth Amendments.

(Compl., Doc. 1 at 17.) The United States, however, is entitled to sovereign

immunity for any damage claim, compensatory or punitive, arising under the U.S.

Constitution. Therefore, Plaintiffs’ claims for damages against CBP and its

employees in their official capacities must be dismissed with prejudice.

      II.          Plaintiffs lack standing to sue CBP and its employees named in their
                   official capacities for prospective injunctive relief.

             A plaintiff must demonstrate standing separately for each form of relief

sought. Friends of the Earth, Inc. v. Laidlaw Env’t. Servs. (TOC), Inc., 528 U.S.

167, 185 (2000). There are two components to a standing inquiry when a plaintiff

requests prospective equitable relief. Stevens v. Harper, 213 F.R.D. 358, 366

(E.D. Cal. 2002). First, a plaintiff must satisfy the constitutional requirements for

standing by fulfilling the “case or controversy” requirement of Article III.

Hodgers-Durgin, 199 F.3d at 1041. Second, to demonstrate an entitlement to

injunctive relief, plaintiff must show a “real or immediate threat that the plaintiffs

will be wronged again—a likelihood of substantial and immediate irreparable

injury.” See id. at 1042 (9th Cir. 1999) (en banc) (internal quotation marks and
                                                                             8
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
brackets omitted). Here, Plaintiffs fail to state a plausible claim that they are

entitled to relief under the second prong of the standing inquiry for prospective

equitable relief.4

             In a closely analogous case, Hodgers-Durgin v. de la Vina, two plaintiffs

brought an action against the United States Border Patrol for a declaratory

judgment that its roving patrols violated the Fourth Amendment as well as an

injunction against future unconstitutional practices. Id. at 1039. The first

plaintiff was a United States citizen who described himself as a having a Hispanic

appearance. Id. He lived in Tucson, Arizona and traveled approximately 400 to

500 miles a week on an interstate highway between Tucson and Nogales. Id.

The plaintiff saw Border Patrol agents every time he drove on the interstate but had

only been stopped once in a ten-year period. Id. On that occasion, a Border

Patrol agent stopped him and asked where he had come from and where he was

going. Id. The plaintiff also consented to a search of his trunk. Id. When the

agent found nothing, the plaintiff was permitted to continue on his way. Id.

             The second plaintiff was also a United States citizen who was born in

Mexico but had an English ancestry along with ash blond hair, light skin, and light



4
 Defendants reserve their right to contest the first prong of the standing inquiry,
Article III standing, in future filings with the Court.
                                            9
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
brown eyes. Id. The plaintiff drove approximately 15 miles a day four or five

times a week on the same interstate from Rio Rico to Nogales. Id. According to

the plaintiff, whenever she traveled on the interstate she frequently saw Border

Patrol agents but had been stopped by Border Patrol only once in approximately

ten years. Id. In that instance, she was stopped by a Border Patrol agent, who

asked whether she was a United States citizen. Id. The agent also asked what she

had in her car and requested she open the hatchback. Id. at 1040. The plaintiff

complied, but the agent found nothing and drove away. Id.

             The Ninth Circuit first considered but did not decide whether the plaintiffs

had standing under Article III of the U.S. Constitution. Id. at 1041. Accordingly,

the court assumed that the plaintiffs had asserted a sufficient likelihood of future

injury sufficient to satisfy the “case or controversy” requirement of Article III

standing to seek equitable relief. Id. at 1042.

             Nevertheless, the court concluded that the plaintiffs were not entitled to

equitable relief because “the equitable remedy is unavailable absent a showing of

irreparable injury, a requirement that cannot be met where there is no showing of

any real or immediate threat that the plaintiffs will be wronged again—a

‘likelihood of substantial and immediate irreparable injury.’”5 Id. at 1042


5
    The court explained its ruling as a non-merits decision “based on the scope of our
                                            10
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
(quoting City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983)) (internal brackets

omitted). The Court reasoned that each of the plaintiffs frequently encountered

Border Patrol agents but were stopped only once in ten years. Id. at 1044. Thus,

it was not sufficiently likely that the plaintiffs would again be stopped by the

Border Patrol. Id. “In the absence of a likelihood of injury to the named

plaintiffs,” the court explained, “there is no basis for granting injunctive relief that

would restructure the operations of the Border Patrol and that would require

ongoing judicial supervision of an agency normally, and properly, overseen by the

executive branch.” Id. The Court further concluded that the plaintiffs’ failure to

establish a likelihood of future injury also rendered their claim for declaratory

relief unripe. Id.

             In this case, Plaintiffs similarly fail to meet their burden to establish standing

to demand prospective equitable relief against CBP and its employees sued in their

official capacities. In their complaint’s prayer for relief, Plaintiffs ask this Court

to “[p]reliminarily and permanently enjoin Defendants from stopping and/or

detaining individuals on the basis of race, accent, and/or speaking Spanish, except

where the seizure is based on a specific and reliable suspect description matching

such characteristics.” (Doc. 1 at 16.) Like the plaintiffs in Hodgers-Durgin,


equitable power to grant injunctive relief.” Id. at 1042 n.3.
                                          11
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
however, the only alleged seizure they experienced is a single incident.

According to the complaint, Suda has lived in Havre since 2014, while Hernandez

has lived there since 2010, yet they do not allege any other stop by Border Patrol

before May 2018. Id. ¶ 22.

             Plaintiffs’ complaint also lists a number of allegations, which they claim

represents instances where “Havre Sector agents have targeted Latinx individuals

without justification, often based on their race.” Id. ¶ 73. In particular, they cite

to United States v. Manzo-Jurado, 457 F.3d 928 (9th Cir. 2006), an opinion from

the United States Court of Appeals for the Ninth Circuit describing a 2004 CBP

detention of five men of “apparent Hispanic ethnicity” in Havre. Id. ¶ 74. They

also cite to Rojas-Rosas v. United States, CV 18-62-GF-BMM-JTJ (D. Mont.),

which they claim represents an incident where “CBP agents from the Havre Field

Office detained and interrogated [two plaintiffs] for over 24 hours even though

they both possessed valid immigration documents to prove their lawful status.”

Id. ¶ 75. The complaint also describes an incident in February 2018 in which a

“CBP agent” in plain clothes allegedly took photos of Suda and Hernandez

dancing at a bar and sent the photos to another agent, texting that “[t]here are two

Mexicans at the bar.” Id. ¶ 77. Finally, Plaintiffs allege that at a social gathering




                                                                             12
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
“O’Neal [sic] interrogated another individual about her Mexican heritage.” Id. ¶

80.

             As a preliminary matter, Plaintiffs cannot allege injuries incurred by other

individuals to establish their standing to request prospective relief in the present

case. For instance, in Hodgers-Durgin, the plaintiffs argued that they should be

able to seek an injunction based upon the likelihood of future injury to unnamed

class action members. Hodgers-Durgin, 199 F.3d at 1044. The Ninth Circuit

noted that several unnamed members of a purported class action had in fact

suffered more frequent injuries than the named plaintiffs. Id. at 1044-45. One

individual was stopped three times, another individual was stopped at least four

times, and another was stopped on more occasions than he could recall. Id. at

1045. The court stated, “Were those individuals named plaintiffs, they might well

be able to demonstrate the likelihood of injury required to pursue equitable relief of

the sort sought by [a named plaintiff].” Id. Nevertheless, the Ninth Circuit

concluded that any injury to an unnamed member of a proposed class was

irrelevant to the question whether the named plaintiffs were entitled to their

requested injunctive relief. Id. at 1045.

             Similarly here, Plaintiffs’ allegations regarding injuries sustained by third

parties are not relevant to whether they have standing to obtain injunctive relief.

                                                                             13
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
As such, Plaintiffs’ citation to Manzo-Jurado, the Rojas-Rosas matter,6 and an

unspecified incident when O’Neill “interrogated another individual about her

Mexican heritage” are not relevant to show Plaintiffs are likely to experience a

substantial, immediate, and irreparable future injury.

             The sole remaining allegation described by Plaintiffs is a February 2018

event in which they claim a CBP agent in plain clothes took pictures of Suda and

Hernandez dancing at a bar. (Compl., Doc. 1 ¶ 76.) According to their

complaint, the agent then sent the photos to another agent, texting that “[t]here are

two Mexicans at the bar.” Id. ¶ 77. The complaint continues, “On information

and belief, the agent would have detained Ms. Suda and Ms. Hernandez or

arranged for other agents to do so, but one of the agents receiving the text message

indicated Ms. Suda and Ms. Hernandez were friends with his wife.” Id. ¶ 78.

             The allegations fail to show Plaintiffs are likely to experience a future

unlawful detention by CBP.7 That an unnamed CBP agent neither spoke to, nor


6
 Rojas-Rosas has since been dismissed with prejudice upon a stipulation of the
parties. Mar. 18, 2019, Order, CV 18-62-BMM (D. Mont.), Doc. 23.
7
  Plaintiffs’ request for injunctive relief is also defective for its failure to limit the
requested relief to the parties in this case. See Zepeda v. INS, 753 F.2d 719, 727
(9th Cir. 1983) (“The district court must . . . tailor the injunction to affect only
those persons over which it has power.”).


                                                                             14
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
stopped them, undermines any plausible allegation that they suffered a cognizable

injury much less show Plaintiffs are likely to suffer an immediate and irreparable

future injury. Ashcroft v. Iqbal, 556 U.S. at 679 (“Determining whether a

complaint states a plausible claim for relief will . . . be a context-specific task that

requires the reviewing court to draw on its judicial experience and common

sense.”). And their assessment of what would have occurred “[o]n information

and belief” does not constitute facts showing a plausible entitlement to relief. See,

e.g., Blantz v. Cal. Dep't of Corr. & Rehab., 727 F.3d 917, 926 (9th Cir. 2013)

(holding that a conclusory allegation regarding a defendant’s actions based “on

information and belief” was insufficient to state a claim when it was unsupported

by factual assertions).

             Further, the Ninth Circuit has stated—in the specific context of CBP

enforcement in Havre—that an individual’s “apparent Hispanic ethnicity” is a

relevant matter of observation, though it alone cannot justify a stop. See Manzo-

Jurado, 457 F.3d at 935 (“An individual's apparent Hispanic ethnicity, although a

relevant factor in the reasonable suspicion inquiry, cannot by itself justify an

investigatory stop in a border area.”). Plaintiffs’ allegations, even accepted as true,




                                                                             15
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
comport with Manzo-Jurado, as they describe an unnamed agent declining any

enforcement action whatsoever.

             In sum, Plaintiffs have failed to allege facts plausibly showing they are

entitled to obtain prospective equitable relief against CBP. Plaintiffs’ single

encounter with Border Patrol agents in May 2018 is insufficient to show a “real or

immediate threat that the plaintiff[s] will be wronged again—a ‘likelihood of

substantial and immediate irreparable injury.’”8 See Hodgers-Durgin, 199 F.3d at

1042. Their request for prospective injunctive relief should therefore be

dismissed.

///

///

///




8
  General allegations of injury may in some cases suffice to demonstrate standing
at the pleading stage. See Lujan v. Defender of Wildlife, 504 U.S. 555, 561
(1992). Where, as here, however, a plaintiff pleads facts demonstrating she is not
entitled to relief, “[a] plaintiff may plead herself out of court.” See Weisbuch v.
County of Los Angeles, 119 F.3d 778, 783 n.1 (9th Cir. 1997) (quoting Warzon v.
Drew, 60 F.3d 1234, 1239 (7th Cir.1995)).
                                            16
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
      III.         Plaintiffs lack of standing to demand prospective injunctive relief
                   renders their claim for declaratory relief unripe.

             “In suits seeking both declaratory and injunctive relief against a defendant's

continuing practices, the ripeness requirement serves the same function in limiting

declaratory relief as the imminent-harm requirement serves in limiting injunctive

relief.” Hodgers-Durgin, 199 F.3d at 1044. “A claim is not ripe for adjudication

if it rests upon contingent future events that may not occur as anticipated, or indeed

may not occur at all.” Texas v. United States, 523 U.S. 296, 300 (1998) (internal

quotation marks omitted).

             Plaintiffs’ request for declaratory relief substantially mirrors their request for

injunctive relief by requesting this Court to “[d]eclare that race, accent, and

language cannot create suspicion sufficient to justify seizure and/or detention,

except where the seizure is based on a specific and reliable suspect description

matching such characteristics.” (Compl., Doc. 1 at 16.)                           Because Plaintiffs’

request for declaratory relief rests upon the same contingency that defeats their

standing—that they will be unconstitutionally detained by CBP at a future date—

their request for declaratory relief is unripe. The Plaintiffs’ claim for declaratory

relief should therefore be dismissed.

///



                                                                             17
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
                                                                    CONCLUSION

             Plaintiffs’ claims for damages against CBP and its employees acting in their

official capacities must be dismissed with prejudice because the United States has

not waived its sovereign immunity for damages claims under the U.S. Constitution.

Plaintiffs’ request for injunctive relief must be dismissed because they have failed

to plausibly allege they are likely to suffer substantial, immediate, and irreparable

harm. Plaintiffs’ request for declaratory relief should be dismissed as unripe.

Because Plaintiffs fail to state any claim for relief against CBP and its employees

acting in their official capacities, the complaint as to those parties must be

dismissed.

             DATED this 19th day of April, 2019.

                                                                             KURT G. ALME
                                                                             United States Attorney


                                                                              /s/ Chad C. Spraker
                                                                             Assistant U.S. Attorney
                                                                             Attorney for Defendants




                                                                              18
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
                                             CERTIFICATE OF COMPLIANCE

             Pursuant to Local Rule 7.1(d)(2)(E), the attached brief is proportionately

spaced, has a typeface of 14 points and contains 3,720 words, excluding the

caption and certificates of service and compliance.

             DATED this 19th day of April, 2019.

                                                                             KURT G. ALME
                                                                             United States Attorney


                                                                              /s/ Chad C. Spraker
                                                                             Assistant U.S. Attorney
                                                                             Attorney for Defendants




                                                                              19
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
                         CERTIFICATE OF SERVICE
     I hereby certify that on the 19th day of April, 2019, a copy of the foregoing
document was served on the following person by the following means.
       1-5        CM/ECF
                  Hand Delivery
                  U.S. Mail
                  Overnight Delivery Service
                  Fax
                  E-Mail
 1. Clerk of Court                         2. Alex Rate
                                           Elizabeth Ehret
                                           American Civil Liberties Union of
                                           Montana Foundation, Inc.
                                           P.O. Box 9138
                                           Missoula, MT 59807
                                           (406) 203-3375 – phone
                                           ratea@aclumontana.org
                                           ehrete@aclumontana.org
                                           Attorneys for Plaintiffs

 3. Danielle Coffman                                                          4. Cody Wofsy
 Crowley Fleck, PLLP                                                          American Civil Liberties Union
 1667 Whitefish State                                                         Foundation, Immigrants’ Rights
 Kalispell, MT 59901                                                          Project
 (406) 752-6644 – phone                                                       39 Drumm Street
 dcoffman@crowleyfleck.com                                                    San Francisco, CA 94111
                                                                              (415)343-0770 – phone
                                                                              cwofsy@aclu.org
 5. Omar C. Jadwat
 American Civil Liberties Union
 Foundation, Immigrants’ Rights Project
 125 Broad Street, 18th Floor
 New York, NY 10004
 (212) 549-2660 – phone
 ojadwat@aclu.org
                                                                                     /s/ Chad C. Spraker
                                                                                     Assistant U.S. Attorney

                                                                             20
T:\CIVIL\2019V00024\MOTION TO DISMISS\BRIEF IN SUPPORT OF MTD - FINAL.DOCX
